UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7667



IRA WAYNE MADISON,

                                            Plaintiff - Appellant,

          and


KEITH WILLIAM DEBLASIO; DONALD WELLS; S.
BATTS; D. WILSON; D. MCBRIDE; JOHN HARRIS;
ERIC HOBBS; NASH; DONALD WAYNE PEERY; KEVIN A.
EGGLESTON; STEVEN C. WHISENANT; WALTER EPPS;
WESLEY HAMMOND; CLARENCE W. TERRY; THOMAS
ALEXANDER; DERRICK K. JONES,

                                                       Plaintiffs,

          versus


GENE M. JOHNSON, Deputy Director, Virginia De-
partment of Corrections; RON ANGELONE, Direc-
tor, Virginia Department of Corrections; W. P.
ROGERS, Regional Director, Virginia Department
of Corrections; C. D. LARSON, Warden, Lunen-
burg Correctional Center; CAROL F. WALLACE,
Associate Warden of Operations, Lunenburg Cor-
rectional Center; JERRY R. TOWNSEND, Major,
Lunenburg Correctional Center; sued in their
individual and official capacities; VIRGINIA
DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.


KAREEM HARRIS,

                                                           Movant.
                            No. 00-7668



IRA WAYNE MADISON,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; GENE JOHNSON, Director,
Virginia Department of Corrections; DAVID A.
GARRAGHTY, Warden, G.R.C.C.; G.R.C.C. STAFF
AND SECURITY,

                                          Defendants - Appellees.


KAREEM HARRIS,

                                                            Movant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1818-AM, CA-99-1859-AM)


Submitted:   May 29, 2001                 Decided:    June 18, 2001


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ira Wayne Madison, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.




                                 2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ira Wayne Madison appeals from the district court’s order

granting summary judgment in favor of the Defendants in his civil

action challenging Division Operating Procedure 864, a prison

grooming policy requiring that male inmates’ hair not be more than

one inch in thickness/depth and prohibiting beards.    We have re-

viewed the record and the district court’s opinion, along with

Madison’s allegations of error, and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Madison v. Johnson, No. CA-99-1818-AM, and Madison v. Angelone, No.

CA-99-1859-AM (E.D. Va. filed Oct. 25, 2000; entered Oct. 30,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3